DETAILED ACTION
This non-final Office action is in reply to the response received on April 16, 2021. Claims 1-20 are pending. Claims 1, 6, 11 and 16 are in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
 (a)	Claims 1 includes “A server . . . comprising . . . a processor  configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value” - the examiner submits that closest 
[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking systems, systems to interface with a player's mobile or personal electronic device, and so on) can be added to an electronic game machine without modification to other hardware of that electronic gaming machine.

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about a server including a processing unit configured to provide a first instruction to the peripheral device regarding a credit associated with a to be applied to the electronic machine wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value.
    (b)	Claim 6 includes “a processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic gaming machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the interface board that the bill validator has received a ticket associated with the value” – the examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which includes: 
[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking systems, systems to interface with a player's mobile or personal electronic device, and so on) can be added to an electronic game machine without modification to other hardware of that electronic gaming machine.


(c)	Claim 7 includes “the second instruction causes the interface board to apply the credit to the electronic gaming machine” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0018] of the parent application publication which includes: 
[c]onventionally, a slot accounting system is used to maintain, for management and regulatory compliance, substantially real-time and accurate records of all activity (e.g., events, wagers, transactions) and meters (e.g., cash, credits, bill counts, and so on) of each electronic gaming machine under the control of a casino. 

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything regarding an instruction causing an interface board to apply the credit to the electronic gaming machine.
(d)	Claim 8 includes “wherein the processor receives the first instruction from the at least one server in response to a request to debit an account for the credit” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0034] of the parent application publication which discloses: 
[t]o use a ticket in/ticket out card, a player, or, more generally, any individual in possession of the card, will fund an account associated with the ticket in/ticket out card by presenting cash to the casino or by debiting one or more real money accounts or charging one or more credit card or similar accounts. These debits and credits are exchanged for casino credits or cash value redeemable at the casino and other physical and digital properties


(e)	Claim 9 includes “the first credit is based on a second credit from a second electronic gaming machine” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0034] of the parent application publication which discloses: 
[t]o use a ticket in/ticket out card, a player, or, more generally, any individual in possession of the card, will fund an account associated with the ticket in/ticket out card by presenting cash to the casino or by debiting one or more real money accounts or charging one or more credit card or similar accounts. These debits and credits are exchanged for casino credits or cash value redeemable at the casino and other physical and digital properties.

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything regarding credits being based on other credits.
(f)	Claim 11 includes “a processor configured to provide a first instruction to the peripheral device regarding a ticket associated with a value wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to inform the interface board that the bill validator has received the ticket” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which includes: 
[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking systems, systems to interface with a player's mobile or personal electronic device, and so on) can be added to an electronic game machine without modification to other hardware of that electronic gaming machine.

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about a processing unit of a server configured to provide a first instruction to 
 (g)	Claim 13 includes “the processor is configured to notify a ticket-in/ticket-out server of the ticket” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0036] of the parent application publication which discloses: 
[t]ypically, tracking occurs across multiple casino computer systems and devices including, for example, master casino tracking systems, slot management systems, ticket in/ticket out management systems, point-of-sale systems, property management systems, such as those used for lodging, recreation and similar casino-related operations, individual electronic gaming machines, and otherwise.

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about a processing unit being configured to notify a ticket-in/ticket-out server of any tickets.
(h)	Claim 14 includes “wherein the server is configured to communicate with a device upon authentication by the peripheral device” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0063]-[0064] of the parent application publication which discloses:
FIG. 5 is a flow chart that depicts example operations of a method of authenticating a serial port of a slot accounting system, such as described herein. As with the method 400 depicted in FIG. 4, the method 500 can be performed in whole or in part by a processor of a serial network switch, such as described herein, such as the processor 308 described in reference to FIGS. 3A-3B.

The method 500 begins at operation 502 in which a serial port is initialized. Thereafter, at operation 504, an authentication challenge is administered to a 

The examiner submits that this disclose is insufficient because this disclosure does disclose performing some authentication, said authentication is not of a device to communicate with a server.
 (i)	Claim 15 includes “wherein the device is configured to communicate with the at least one server wirelessly” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0024] of the parent application publication which discloses:
[i]n some embodiments, a serial network switch, such as described herein, can include one or more processors configured to monitor traffic directed between the various serial communication ports of the serial network switch and, in response to specific events or data, communicate with another electronic device or network (e.g., a local or remote server via Wi-Fi or Ethernet networking protocols and associated communication circuitry and structure) via suitable hardware of the serial network switch. For example, in some embodiments, a serial network switch can include a Bluetooth module, a Wi-Fi module, or an Ethernet module (collectively referred to as a "network module") to communicate with other networks or devices.

The examiner submits that this disclose is insufficient because this disclosure does disclose anything regarding an authenticated device wirelessly communicating with a server.
(j) Claim 16 includes “a processor configured to provide a first instruction to the peripheral device regarding a ticket associated with a value wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket” - the examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which includes: 
[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking 

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about a processing unit of a server providing a first instruction to the peripheral device regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket.
(k)	Claim 17 includes “wherein the first instruction further causes the peripheral device processor of the peripheral device to notify the bill validator of the second instruction” – the examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which includes: 
[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system. For example, with an auxiliary serial communication port, additional hardware (e.g., supplemental or redundant bill validators, coin hoppers, recyclers, ticket-in ticket-out systems, player tracking systems, systems to interface with a player's mobile or personal electronic device, and so on) can be added to an electronic game machine without modification to other hardware of that electronic gaming machine.

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about a first instruction causing the peripheral device to notify a bill validator of a second instruction.
(l)	Claim 18 includes “wherein the first instruction further causes the peripheral device processor of the peripheral device to instruct the bill validator to omit notifying the interface board regarding the ticket” – the examiner submits that closest portion of the specification that relates to this subject matter is found in [0036] of the parent application publication which includes: 
[t]ypically, tracking occurs across multiple casino computer systems and devices including, for example, master casino tracking systems, slot management systems, ticket in/ticket out management systems, point-of-sale systems, property management systems, such as those used for lodging, recreation and similar casino-related operations, individual electronic gaming machines, and otherwise.

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about the first instruction further causing the peripheral device to instruct the bill validator to omit notifying the interface board regarding the ticket.
(m)	Claim 19 includes “wherein the bill validator does not receive the ticket” – the examiner submits that closest portion of the specification that relates to this subject matter is found in [0036] of the parent application publication which includes: 
[t]ypically, tracking occurs across multiple casino computer systems and devices including, for example, master casino tracking systems, slot management systems, ticket in/ticket out management systems, point-of-sale systems, property management systems, such as those used for lodging, recreation and similar casino-related operations, individual electronic gaming machines, and otherwise.

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about a bill validator not receiving a ticket.
(n)	Claim 20 includes “wherein the second instruction causes the interface board to instruct a ticket printer to print the ticket” – the examiner submits that closest portion of the specification that relates to this subject matter is found in [0020] of the parent application publication which includes: 
[a]s one example, as a result of the apparatuses and methods disclosed herein, an after-market device can be coupled to an auxiliary serial port and can interact with and/or otherwise observe data transacted with the slot accounting system (e.g., meter data, cash data, cashout data, voucher data, printer data, and so on).

The examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything about a second instruction causing the interface board to instruct a ticket printer to print the ticket.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 includes “a processor  configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value” - The specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how to generate an instruction and provide said instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value. The steps/procedure taken to perform this function must be described with sufficient detail so that one or ordinary skill in the art would understand how the inventor intended the function to be performed. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application  
Claim 6 includes “provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic gaming machine, wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the interface board that the bill validator has received a ticket associated with the value” - the specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how to generate a first instruction regarding a credit associated with a value to be applied to the electronic gaming machine, wherein said first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received a ticket associated with the value. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent application publication which includes “[a]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting 
Claim 7 includes “the second instruction causes the interface board to apply the credit to the electronic gaming machine” - the specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how an interface board applies credit to an electronic gaming machine. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0018] of the parent application publication which includes “[c]onventionally, a slot accounting system is used to maintain, for management and regulatory compliance, substantially real-time and accurate records of all activity (e.g., events, wagers, transactions) and meters (e.g., cash, credits, bill counts, and so on) of each electronic gaming machine under the control of a casino” - the examiner submits that this disclosure is insufficient because this disclosure doesn’t disclose anything regarding an instruction causing an interface board to apply the credit to the electronic gaming machine. The examiner directs the Applicant to MPEP 2161.01(1).
Claim 11 includes “provide a second instruction to the peripheral device regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to inform the interface board that the bill validator has received the ticket” - the specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how a second instruction is generated and provided to 

Claim 16 includes “provide a first instruction to the peripheral device regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket” - the specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining how a first instruction is generated regarding a ticket associated with a value wherein the first instruction causes the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket. The examiner submits that closest portion of the specification that relates to this subject matter is found in [0026] of the parent .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0082516 to Kubajak, et al. (“Kubajak”).

Regarding claim 1, Kubajak discloses:
A server for communicating with a peripheral device and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the server, the peripheral controller discussed throughout Kubajek may be interpreted as the peripheral device and EGM 102 may be interpreted as the electronic gaming machine)
at least one communication circuity configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses: (a) the server communicably connected to peripheral controller which is configured to communicably connect to validator 108 (which may be interpreted as the bill validator) and the electronic gaming machine; regarding the interface board, see at least [0022] which includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)
a processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic gaming machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value. (see at least [0083]-[0084], and [0090]-[0091]. Note that [0079] discloses that the validator driver may be located in the peripheral controller; see also FIG. 2 and the corresponding description thereof; see also [0027])


wherein the at least one communication circuitry is configured to communicate with the interface board. (see at least [0022])

Regarding claim 3, Kubajek discloses the elements of claim 2 as discussed above, and further discloses:
wherein the at least one communication circuitry is configured to communicate with the interface board using a serial connection. (see at least [0022])

Regarding claim 4, Kubajek discloses the elements of claim 1 as discussed above, and further discloses:
wherein the at least one communication circuitry is configured to communicate with peripheral device communication circuitry of the peripheral device via a Wi-Fi communication connection or an Ethernet communication connection. (see at least [0022])

Regarding claim 5, Kubajek discloses the elements of claim 1 as discussed above, and further discloses:
wherein the server is operable to communicate with a slot accounting server or a player account server. (see at least [0036])

Regarding claim 6, Kubajek discloses:
A server for communicating with a peripheral device and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the 
at least one communication circuitry configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses: (a) the server communicably connected to peripheral controller which is configured to communicably connect to validator 108 (which may be interpreted as the bill validator) and the electronic gaming machine; regarding the interface board, see at least [0022] which includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)
a processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic gaming machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the interface board that the bill validator has received a ticket associated with the value. (see at least [0010] and [0022]. Note, [0022] includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)

Regarding claim 7, Kubajek discloses the elements of claim 6 as discussed above, and further discloses:
wherein the second instruction causes the interface board to apply the credit to the electronic gaming machine. (see at least [0010], [0022] and [0072])

Regarding claim 8, Kubajek discloses the elements of claim 6 as discussed above, and further discloses:
wherein the processor  provides the first instruction in response to a request to debit an account for the credit. (see at least [0008], [0106], and [0033])

Regarding claim 9, Kubajek discloses the elements of claim 6 as discussed above, and further discloses:
wherein: the credit is a first credit; the electronic gaming machine is a first electronic gaming machine; and the first credit is based on a second credit from a second electronic gaming machine. (see at least [0006])

Regarding claim 10, Kubajek discloses the elements of claim 6 as discussed above, and further discloses:
wherein the server is configured to communicate with the interface board using a slot accounting system protocol. (see at least [0035]-[0036])

Regarding claim 11, Kubajek discloses:
A server for communicating with a peripheral device and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the server, the peripheral controller discussed throughout Kubajek may be interpreted as the peripheral device and EGM 102 may be interpreted as the electronic gaming machine)
at least one communication circuitry configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses the peripheral controller communicably connected to: (a) the server; (b) EGM 102; and (c) validator 108 (which may be interpreted as the bill validator); see also at least [0022] which includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)
a processor configured to provide a first instruction to the peripheral device regarding a ticket associated with a value (see at least [0084], and [0090]-[0091]. Note that [0079] discloses that the validator driver may be located in the peripheral controller) wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to inform the interface board that the bill validator has received the ticket. (see at least [0010] and [0022]. Note, [0022] includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)

Regarding claim 12, Kubajek discloses the elements of claim 11 as discussed above, and further discloses:
wherein the server maintains a ticket account associated with the ticket. (see at least [0106])


wherein the processor is configured to notify a ticket-in/ticket-out server of the ticket. (see at least [0035]-[0036] and [0028])

Regarding claim 14, Kubajek discloses the elements of claim 11 as discussed above, and further discloses:
wherein the server is configured to communicate with a device upon authentication by the peripheral device processor of the peripheral device. (see at least FIG. 6 and the corresponding description thereof)

Regarding claim 15, Kubajek discloses the elements of claim 14 as discussed above, and further discloses:
wherein the server is configured to communicate with the device wirelessly. (see at least FIG. 6 and the corresponding description thereof)

Regarding claim 16, Kubajek discloses:
A server for communicating with a peripheral device and an electronic gaming machine in a casino environment, comprising: (see at least FIG. 1 and the corresponding description thereof, wherein the enhanced services system server may be interpreted as the server, the peripheral controller discussed throughout Kubajek may be interpreted as the peripheral device and EGM 102 may be interpreted as the electronic gaming machine)
at least one communication circuitry configured to communicably connect to the peripheral device that is configured to communicably connect to a bill validator and the electronic gaming machine via an interface board; and (see at least FIG. 1 and the corresponding description thereof. More specifically, see at least FIG. 1 which discloses the  printed circuit boards, optical cables, wireless pathways or otherwise”)
a processor configured to provide a first instruction to the peripheral device regarding a ticket associated with a value (see at least [0084], and [0090]-[0091]) wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the interface board that the bill validator has received the ticket. (see at least [0010] and [0022]. Note, [0022] includes “[i]t is to be appreciated that the communications paths and/or linkages utilized to communicatively couple each of the EGM 102, peripheral controller 104, printer 106 and validator 108 to any other component or device may utilize any desired medium, such as copper wire, printed circuit boards, optical cables, wireless pathways or otherwise”)

Regarding claim 17, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the first instruction further causes the peripheral device processor of the peripheral device to notify the bill validator of the second instruction. (see at least [0022] and FIG. 6 and the corresponding description thereof)

Regarding claim 18, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the first instruction further causes the peripheral device processor of the peripheral device to instruct the bill validator to omit notifying the interface board regarding the ticket. (see at least [0022] and FIG. 6 and the corresponding description thereof)

Regarding claim 19, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the bill validator does not receive the ticket. (see at least [0083]. See also [0027])

Regarding claim 20, Kubajek discloses the elements of claim 16 as discussed above, and further discloses:
wherein the second instruction causes the interface board to instruct a ticket printer to print the ticket. (see at least [0022] and [0040])

Response to Amendments/Arguments
Regarding priority and the 35 U.S.C. 112 rejections, Applicant mentions "Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention's inherent properties." Reply at 6. In response, the examiner notes that MPEP 2163.07(a) includes:
To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).


Regarding claim 1, Applicant argues:
The Examiner asserts that the parent application did not disclose that the server includes a processing unit configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value. However, paragraph [0024] of the application as filed specifically recites "[I]n some embodiments, a serial network switch, such as described herein, can include one or more processors configured to monitor traffic directed between the various serial communication ports of the serial network switch and, in response to specific events or data, communicate with another electronic device or network ( e.g., a local or remote server via Wi-Fi or Ethernet networking protocols and associated communication circuitry and structure) via suitable hardware of the serial network switch." In other words, the peripheral device handles communications between the servers and hardware such as bill validators.

One skilled in the art would understand that such monitoring, as recited in paragraph [0024] would entail, in one example, crediting the electronic gaming machine via instructions received from a server and routed to the bill validator via the peripheral device.

Replay at 6-7. The examiner submits that the cited portion of [0024] of the application-as-filed is insufficient because although [0024] discloses that the serial network switch may monitor traffic, [0024] does not disclose “A server ... comprising ... a processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value."
Applicant also argues:
Moreover, paragraph [0026] recites "[A]n auxiliary serial communication port, such as provided by a serial network switch such as described herein, can be used for 

Thus, these sections disclose to one skilled in the art that the host server may use the described accounts to credit the EGM by transmitting instructions via a slot machine interface board and/or a serial network switch to a bill validator to instruct the bill validator to inform the interface board the bill validator has received a ticket associated with the value.

Reply at 7. The examiner submits that the cited portion of [0024] and [0026] of the application-as-filed are insufficient because although these sections disclose that the serial network switch may monitor traffic and an auxiliary serial communication port “can be used for any suitable purpose to communicably couple an electronic gaming machine, or a component thereof, to an existing slot accounting system”, these sections do not disclose anything about “A server ... comprising ... a processor configured to provide a first instruction to the peripheral device regarding a credit associated with a value to be applied to the electronic machine wherein the first instruction causes a peripheral device processor of the peripheral device to provide a second instruction to the bill validator to respond as if the bill validator has received a ticket associated with the value."
Regarding claim 6, Applicant directs the examiner’s attention to the arguments relative to claim 1. Reply at 7. In response, the examiner directs the Applicant’s attention to the response to the arguments relative to claim 1.
Regarding claim 7, Applicant argues:
The Examiner asserts that the parent application did not disclose that the second instruction causes the interface board to apply the credit to the EGM. See arguments relative to claim 1. Moreover, paragraphs [0034]-[0035] of the present application describe how accounts external to an EGM may be used to credit an EGM. Figs. 1 and 2 and paragraphs [0018]-[0020] and [0045]-[0049] of the present application describe how a host server may communicate with the EGM via a slot 

With respect to Applicant’s arguments directed to directing the examiner’s attention to the arguments relative to claim 1, in response, the examiner directs the Applicant’s attention to the response to the arguments relative to claim 1. For the other arguments, the examiner submits that although these cited portions disclose an account external to an EGM may be used to credit an EGM, a host server may communicate with the EGM via a slot machine interface board and/or a serial network switch, and the serial network switch may initiate, modify, block, or supplement data or traffic directed to any of the various serial communication ports of the serial network switch, nothing in these cited portions discloses a server that provides an instruction that causes a peripheral device processor to provide an instruction that causes the interface board to apply the credit to the EGM.
Regarding claim 11, Applicant directs the examiner’s attention to the arguments relative to claim 1. Reply at 7. In response, the examiner directs the Applicant’s attention to the response to the arguments relative to claim 1.
Regarding claim 16, Applicant directs the examiner’s attention to the arguments relative to claim 1. Reply at 8. In response, the examiner directs the Applicant’s attention to the response to the arguments relative to claim 1.
Regarding the 35 U.S.C. 102 rejections, Applicant’s arguments have been fully considered but are not persuasive. First, for the reasons discussed above, the examiner submits that the claims are not supported by the applications to which this current application claims priority to. Second, assuming arguendo that the claims are supported, Applicant argues that Kubajak does not qualify as prior art. The examiner respectfully disagrees. Applicant acknowledges the Inventor Declaration received on April 22, 2021. However (again, assuming that the parent applications 
The Inventor Declaration includes:
I, David Kubajak, declare as follows:

1. l am one of multiple named inventors on this U.S. Patent Application No. 16/855,602 filed on April 22,2020 and entitled Apparatus for Retrofit of Auxiliary Communication Port(s) in a Slot Accounting System.

2. I am one of multiple named inventors on U.S. Patent Application No, 15/482,615 (‘‘the ‘615 Application”) filed on April 7, 2017, published on March 22, 2018 and entitled Bill Validation and Cash Dispensing Device, System and Method for Use in a Casino Context, I contributed to those portions, as well as others, of the’615 Application being cited to reject the claims of the present application.

3. Both the present application and the ‘615 Application have been assigned to, and are owned by, JCM American Corporation.


MPEP 2155.01 titled “Showing That the Disclosure Was Made by the Inventor or a Joint Inventor [R-10.2019]” states:
AIA  35 U.S.C. 102(b)(1)(A)  provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a)  (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) (finding that a declaration submitted by inventor Campbell insufficient to establish that he and Guth (now deceased) were inventors of the subject matter disclosed in a patent naming Campbell, Guth, Danziger, and Padron because "[n]othing in the declaration itself, or in addition to the declaration, provides any context, explanation, or evidence to lend credence to the inventor's bare assertion" and more than twenty years had passed since the alleged events occurred. Id. at 1345; 123 USPQ2d at 1149.). See also Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the 

The examiner submits that the statements made in the Inventor Declaration do not include an unequivocal statement from the inventor that the inventor invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors. Rather, the declaration merely states that the inventor “contributed” to the portions cited to. This statement appears to support that another inventor (e.g., Mike Nguyen and/or Mark Adams) also contributed to the portions cited to. In that case, MPEP 2153.01(a) (as discussed in more detail in the previous Office action) makes clear that the Kubajak reference qualifies as prior art based on the current record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715